ICJ_108_UseOfForce_SCG_DEU_1999-06-02_ORD_01_NA_04_FR.txt. 440

DÉCLARATION DE M. VERESHCHETIN
[Traduction ]

Les circonstances extraordinaires dans lesquelles la Yougoslavie a
déposé sa requête en indication de mesures conservatoires imposaient de
réagir immédiatement. La Cour aurait dû aussitôt exprimer son inquié-
tude profonde face aux multiples drames humains, aux pertes en vies
humaines et aux violations graves du droit international qui, au moment
du dépôt de la requête, étaient d’ores et déjà du domaine public. Il est
inélégant de la part de l’organe judiciaire principal de l'Organisation des
Nations Unies, dont la raison d’être même est de présider au règlement
pacifique des différends internationaux, de garder le silence en pareille
situation. Même si finalement, la Cour aboutit à la conclusion que, sous
l'effet de contraintes figurant dans son Statut, elle ne peut pas indiquer de
mesures conservatoires au sens plein, conformément à l’article 41 de ce
Statut, à l'égard de l’un ou l’autre des Etats défendeurs, la Cour est dotée
à tout le moins, par définition, du pouvoir d’en appeler immédiatement
aux parties pour qu'elles s’abstiennent d’aggraver ou d’étendre le conflit
et qu'elles respectent les obligations qui leur incombent en vertu de la
Charte des Nations Unies. Ce pouvoir découle de la responsabilité qui lui
a été impartie de préserver le droit international et aussi de considéra-
tions primordiales d'ordre public. Cet appel, fort de l'autorité qui émane
de la «Cour mondiale», compatible de surcroît avec l’articie 41 de son
Statut et avec l’article 74, paragraphe 4 et l’article 75, paragraphe 1, de
son Règlement, pourrait donner à réfléchir aux Parties à ce conflit mili-
taire, lequel est sans précédent dans l’histoire de l’Europe depuis la fin de
la seconde guerre mondiale.

La Cour a été priée de défendre l’état de droit face à des violations
flagrantes du droit international qui sont d’une portée considérable car
elles atteignent aussi la Charte des Nations Unies. Au lieu d’agir avec
diligence et au besoin de sa propre initiative, en sa qualité de «gardien
principal du droit international», la majorité des membres de la Cour,
plus d’un mois après le dépôt des requêtes, les a rejetées sans nuance pour
la totalité des affaires qui lui étaient soumises, y compris celles où, à mon
avis, la compétence prima facie de la Cour aurait pu être très clairement
établie. En outre, cette décision a été prise dans une situation dans
laquelle une intensification délibérée des bombardements des zones les
plus peuplées cause des pertes en vies humaines toujours aussi lourdes
chez les non-combattants et cause également, physiquement et menta-
lement, des dommages à la population de toutes les régions de Yougo-
slavie.

Pour les motifs ci-dessus, je ne peux pas m’associer à l’inaction de la
Cour en l'occurrence, même si j’admets que, dans certaines des affaires

22
LICEITE DE L'EMPLOI DE LA FORCE (DÉCL. VERESHCHETIN) 44]
introduites par le demandeur, à ce stade-ci de la procédure, fa Cour n’est
peut-être pas compétente, et qu'elle ne l’est pas du tout dans le cas de
l'Espagne ni dans celui des Etats-Unis.

(Signé} Viadlen S. VERESHCHETIN.

23
